PER CURIAM.
Judgment appealed from is affirmed except the part thereof awarding costs to appellees.
It appears from the record that appellees took testimony by deposition of several witnesses, which depositions were neither introduced in evidence nor used in any manner during the course of the trial. The expenses incurred in procuring these depositions were taxed as cost against the unsuccessful appellants.
Whether the expenses of procuring depositions may be allowed as taxable costs in a civil action rests in the sound discretion of the trial court.1 This court is committed to the proposition that a proper administration of justice requires that costs of litigation be kept within reasonable bounds. It has been recently held that the fundamental question to be determined in taxing costs for the taking of depositions is did the deposition serve a useful purpose in the trial of the cause.2 Whether the depositions taken by the parties serve a useful purpose lies in the sound discretion of the trial judge, which discretion will not be disturbed absent a showing of abuse.
The record before us is devoid of any showing by appellees that all the depositions for which costs have been allowed them served a useful purpose, nor does the judgment awarding costs contain any findings by the trial judge to that effect.
The judgment is accordingly reversed and the cause remanded for the entry of an appropriate judgment awarding costs to appellees in accordance with the principles stated herein.
Affirmed in part and reversed in part and remanded.
HORTON, Acting Chief Judge, PEARSON, J., and WIGGINTON, JOHN T., Associate Judge, concur.

. Section 58.13, Fla.Stat., F.S.A.


. Wilson v. Rooney, Fla.App.1958, 101 So.2d 892. See Loftin v. Anderson, Fla.1953, 66 So.2d 470.